      Case 2:19-cv-00321 Document 1 Filed on 10/24/19 in TXSD Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION


LUIS SILVA                                              CASE NO.:

        Plaintiff,

vs.

CONN APPLIANCES, INC.                                  JURY TRIAL DEMANDED

      Defendant.
________________________________/

                                           COMPLAINT

        Plaintiff, LUIS SILVA, (hereinafter “Plaintiff”) through undersigned counsel, hereby files

this Complaint against Defendant, CONN APPLIANCES, INC. (hereinafter “Conn’s” or

“Defendant”), and in support thereof respectfully alleges violations of the Telephone Consumer

Protection Act, 47 U.S.C. §227 et seq. and Texas Debt Collection Practices Act, TEX. FIN. CODE.

§ 392.001 et seq.

                                  JURISDICTION AND VENUE

        1.   This is an action for actual damages, statutory damages, injunctive relief, costs and

attorney’s fees pursuant to the Telephone Consumer Protection Act, 47 U.S.C. §227 et seq.

(“TCPA”) and Texas Debt Collection Practices Act, TEX. FIN. CODE. §392.001 et seq. (“TDCA”).

        2.   Jurisdiction and venue for purposes of this action are appropriate and conferred by

28 U.S.C. §1331, Federal Question Jurisdiction, as this action involves violations of the TCPA.

        3.   Subject matter jurisdiction, federal question jurisdiction, for purposes of this action

is appropriate and conferred by 28 U.S.C. § 1331, which provides that the district courts shall

have original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the



                                                   1
      Case 2:19-cv-00321 Document 1 Filed on 10/24/19 in TXSD Page 2 of 10



United States; and this action involves violations of 47 U.S.C. § 227(b)(1)(A). See Mims v. Arrow

Fin. Servs., LLC, S.Ct. 740, 748 (2012)

        4.    The alleged violations described herein occurred in Cameron County, Texas.

Accordingly, venue is appropriate with this Court under 28 U.S.C. §1391(b)(2), as it is the

judicial district in which a substantial part of the events or omissions giving rise to this action

occurred.

        5.      Plaintiff is a natural person, a resident of San Benito, Texas, Cameron County, and

at all times relevant resided in this judicial district.

        6.    Defendant is a domestic for-profit corporation that conducts business in Texas and is

located at 2445 Technology Forest Blvd., Building 4, 8th Floor, The Woodlands, TX 77381-5259.

                                    FACTUAL ALLEGATIONS

        7.      On or around July 2019, Plaintiff obtained the cellular telephone number at issue;

(956) ***-3828.

        8.      Since that time, Plaintiff is, and has been, the regular user and carrier of the cellular

telephone number (956) ***-3828. Plaintiff was the called party and recipient of Defendant’s calls,

described hereinafter.

        9.      Shortly after Plaintiff obtained cellular telephone number (956) ***-3828, he

began receiving telephone calls to his cellular telephone number from Defendant seeking to

recover an alleged debt.

        10.     Plaintiff, however, did not and does not, owe a debt to Defendant and was not in

privity of contract with Plaintiff relative to the debt Defendant was attempting to collect upon.

        11.     Defendant placed an exorbitant number of telephone calls and text messages to

Plaintiff’s cellular telephone number (956) ***-3828 in an attempt to collect on an alleged debt.



                                                     2
      Case 2:19-cv-00321 Document 1 Filed on 10/24/19 in TXSD Page 3 of 10



           12.   Defendant called Plaintiff repeatedly and continuously from its Noble Systems

“automatic telephone dialing system” in an attempt to find someone by the name of “Javier” whom

Plaintiff does not know.

           13.   Upon information and belief, some or all of the calls Defendant made to Plaintiff’s

cellular telephone number were made using an “automatic telephone dialing system” which has

the capacity to store or produce telephone numbers to be called, using a random or sequential

number generator (including but not limited to a predictive dialer) or an artificial or prerecorded

voice; and to dial such numbers as specified by 47 U.S.C §227(a)(1) (hereinafter “auto-dialer

calls”).

           14.   Plaintiff knew it was an auto-dialer because of the vast number of calls he received

and because when he answered a call from Defendant, he would hear either a pre-recorded message

asking him to hold the line for the next available representative, or an extended pause before a

representative would come on the line.

           15.   During one of the initial call from Defendant to Plaintiff in late July or early August

2019, Defendant requested to speak with “Javier.” Plaintiff was not familiar with, and did not

know “Javier,” so Plaintiff demanded that Defendant stop making calls, and sending text messages,

to his cellular telephone. Plaintiff unequivocally revoked any express consent Defendant may have

mistakenly believed it had for placement of telephone calls to Plaintiff’s cellular telephone

number (956) ***-3828 by the use of an automatic telephone dialing system or a pre-recorded or

artificial voice.

           16.   Defendant, however, did not stop making calls to Plaintiff.

           17.   Each subsequent call Defendant made to the Plaintiff’s aforementioned cellular

telephone number was made without the “express consent” of the Plaintiff.



                                                    3
      Case 2:19-cv-00321 Document 1 Filed on 10/24/19 in TXSD Page 4 of 10



       18.     Upon receipt of the calls from Defendant, Plaintiff’s caller ID identified the calls

were being initiated from, but not limited to, the following telephone phone numbers: 361-602-

8086, 361-602-3406, 361-602-3376, 361-602-3346, 361-602-8118, 361-602-3346, 361-333-1358,

361-333-1340, 361-593-6018, 363-727-1100, and 361-593-6018.

       19.     Defendant placed robo-calls to Plaintiff’ s cellular telephone on or about, August

16, 2019, August 20, 2019, August 21, 2019, August 22, 2019, August 27, 2019 and August 28,

2019. These calls began shortly after 8:00 a.m. and did not stop until shortly before 9 p.m.

       20.     As of today, it is estimated that Defendant has made between 50 to 60 unauthorized

calls to Plaintiff from its Noble Systems automatic telephone dialing system dials numbers

automatically from a list of numbers, with no human intervention involved at the time of dialing

in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227(a)(1) and the Federal

Communications Commission’s (“FCC’s”) 2003 Order regarding the TCPA. See In Re Rules &

Regulations Implementing the Tel. Consumer Prot. Act of 1991, 18 F.C.C. Rcd. 14014, 14092

(2003); Adams v. Ocwen, Case No. 18-81028, Dkt. No. 23 (M.D. FL. Oct. 29, 2018).

       21.     Defendant’s ATDS dials telephone numbers automatically from a list of numbers,

with no human intervention involved at the time of dialing, and is an automatic telephone dialing

system as defined by the Telephone Consumer Protection Act, 47 U.S.C. § 227(a)(1). Marks v.

Crunch San Diego, LLC, No. 14-56834, 2018 U.S. App. LEXIS 26883 (9th Cir. Sept. 20, 2018).

       22.     An essential component of Defendant’s ATDS is that it uses a .csv file to upload

numbers on to the system. Within this .csv file, Defendant is capable of generating random or

sequential numbers to be dialed without any human intervention.




                                                 4
      Case 2:19-cv-00321 Document 1 Filed on 10/24/19 in TXSD Page 5 of 10



        23.    In addition, Defendant called Plaintiff in a “Broadcast” campaign using both an

artificial voice and pre-recorded messages as defined by the Telephone Consumer Protection Act,

47 U.S.C. § 227 et seq.

        24.    In a broadcast campaign, the system automatically calls customers with no human

being involved at the time of dialing. If a customer answers a call made in this mode, he will be

automatically be connected to an artificial voice message through an Interactive Voice Response

system (IVR). Furthermore, in this mode Defendant has the option of leaving a pre-recorded

message for the called party if it recognizes a voicemail.

        25.    Plaintiff has received pre-recorded messages from Defendant.

        26.    Defendant also used its ATDS in a “Predictive” campaign to call Plaintiff’s cellular

telephone number.

        27.    In a predictive campaign the system automatically calls customers from a list of

numbers with no human being involved at the time of dialing. If a customer answers a call made

in this mode, the system will automatically transfer that caller to an available agent who will field

the call.

        28.    At the time of dialing, agents fielding broadcast or predictive mode calls do not

know what numbers are being dialed by the system, as the computer is randomly or sequentially

dialing numbers without human intervention.

        29.    Agents only ever become aware of a customer being called if that customer answers

and is then automatically transferred to the agent. At that time, the customer’s demographic

information automatically populates on the agent’s computer screen. Prior to this, agents have no

idea who the system is auto-dialing.

        30.    Plaintiff also received “abandoned calls” from Defendant.



                                                 5
      Case 2:19-cv-00321 Document 1 Filed on 10/24/19 in TXSD Page 6 of 10



       31.     Abandoned calls occur when Defendant’s automated system calls more customers

than it has agents available, and as a result a customer who answers hears nothing but dead air, as

the Noble Systems automatic telephone dialing system is unable to transfer the call it dialed to a

human being.

       32.     None of Defendant’s telephone calls placed to Plaintiff were for “emergency

purposes” as specified in 47 U.S.C. § 227(b)(1)(A).

       33.     Each subsequent call Defendant made to the Plaintiff’s cellular telephone number

was done so without the “express consent” of the Plaintiff.

       34.     Each subsequent call Defendant made to the Plaintiff’s aforementioned cellular

telephone number was knowing and willful.

       35.     Despite actual knowledge of their wrongdoing, Defendant continued the

campaign of abuse, calling Plaintiff despite Plaintiff revoking any express consent the Defendant

may have believed they had to call his aforementioned cellular telephone number.

       36.     Plaintiff’s requests for the harassment to end were ignored.

       37.     As recent as October 8, 2019, Defendant sent a text message to Plaintiff in an

attempt to collect on the alleged debt owed by “Javier.” In response to the same, Plaintiff again

directed Defendant to “stop” and to “[p]lease stop texting my phone and calling my phone.” A

copy of the aforementioned text message is attached hereto as Exhibit A.

       38.     Defendant intentionally harassed and abused Plaintiff on numerous occasions by

calling several times in the same hour, during one day, and on back-to-back days, with such

frequency as can reasonably be expected to harass.




                                                6
      Case 2:19-cv-00321 Document 1 Filed on 10/24/19 in TXSD Page 7 of 10



        39.     Defendant has a corporate policy to use an automatic telephone dialing system

or a pre-recorded or artificial voice to call individuals, just as it did to Plaintiff’s cellular

telephone in this case.

        40.     Defendant has a corporate policy to use an automatic telephone dialing system

or a pre-recorded or artificial voice, just as it did to the Plaintiff’s cellular telephone in this case,

with no way for the consumer, or Defendant, to remove the number.

        41.     Defendant’s corporate policy is structured as to continue to call individuals like

Plaintiff, despite these individuals informing Defendant that they do not wish to be called.

        42.     Defendant has had numerous complaints from consumers against them across

the country asking not to be called; however, the Defendant continues to call the consumers.

        43.     Defendant willfully and/or knowingly violated the TCPA with respect to the

Plaintiff by making calls that were unwanted and without consent.

        44.     From each and every call placed without express consent by Defendant to

Plaintiff’s cellular telephone, Plaintiff suffered the injury of invasion of privacy and the intrusion

upon his right of seclusion.

        45.     From each and every call without express consent placed by Defendant to

Plaintiff’s cellular telephone, Plaintiff suffered the injury of the occupation of his cellular

telephone line by unwelcome calls, making the phone unavailable for legitimate callers or outgoing

calls while the phone was ringing from Defendant calls.

        46.     From each and every call placed without express consent by Defendant to

Plaintiff’s cellular telephone, Plaintiff suffered the injury of unnecessary expenditure of his time.

Plaintiff had to waste time to deal with missed call notifications and call logs that reflect the




                                                   7
      Case 2:19-cv-00321 Document 1 Filed on 10/24/19 in TXSD Page 8 of 10



unwanted calls. This also impaired the usefulness of these features of Plaintiff’s cellular phone,

which are designed to inform the user of important missed communications.

       47.     Each and every call placed without express consent by Defendant to Plaintiff’s

cellular telephone was an injury in the form of a nuisance and annoyance to the Plaintiff. For calls

that were answered, Plaintiff had to go to the unnecessary trouble of answering them. Even for

unanswered calls, Plaintiff had to deal with missed call notifications and call logs that reflected

the unwanted calls. This also impaired the usefulness of these features of Plaintiff’s cellular phone,

which are designed to inform the user of important missed communications.

       48.     Each and every call placed without express consent by Defendant to Plaintiff’s

cellular telephone resulted in the injury of a trespass to Plaintiff’s chattel, namely his cellular

phone and his cellular phone services.

       49.     Each and every call placed without express consent by Defendant to Plaintiff’s

cellular telephone resulted in the injury of stress, anxiety and mental anguish based on the

unauthorized calls to Plaintiff’s cellular phone.

                                           COUNT I
                    (Violation of the Telephone Consumer Protection Act)

       50.     Plaintiff incorporates by reference, and as if fully restated herein, the allegations in

Paragraphs 1 through 49.

       51.     Defendant willfully violated the TCPA with respect to Plaintiff, specifically for

each of the auto-dialer calls made to Plaintiff’s cellular telephone after Plaintiff notified Defendant

that Defendant wished for the calls to stop.

       52.     Despite Plaintiff demanding that the calls stop on multiple occasions, Defendant

continued its pattern of harassment and abuse, and made it clear to Plaintiff that Defendant would



                                                    8
      Case 2:19-cv-00321 Document 1 Filed on 10/24/19 in TXSD Page 9 of 10



call from its automatic telephone dialing system as often as it liked until Plaintiff directed them

towards the individual known only as “Javier.”

        53.     There is no way to describe Defendant’s violation of the law other than willful and

knowing. As a result, Plaintiff should be awarded treble damages of $1,500 per violation for the

harassment and abuse Defendant put him through.

        54.     Defendant repeatedly placed non-emergency telephone calls to Plaintiff’s cellular

telephone using automatic telephone dialing system and pre-recorded messages and an artificial

voice without Plaintiff’s prior express consent in violation of federal law, including 47 U.S.C §

227(b)(1)(A)(iii).

        WHEREFORE, Plaintiff respectfully demands a jury trial on all issues so triable and

judgment against Conn Appliances, Inc., for statutory damages, actual damages, treble damages,

injunctive relief from further violations, costs, and any other such relief this Court may deem just

and proper.

                                           COUNT II
                     (Violation of the Texas Debt Collection Practices Act)

        55.     Plaintiff incorporates by reference, and as if fully restated herein, the allegations in

Paragraphs 1 through 49.

        56.     Plaintiff is a “consumer” pursuant to TEX. FIN. CODE. § 392.001(1).

        57.     Defendant is a “debt collector” pursuant to TEX. FIN. CODE. § 392.001(6), and

engaged in “debt collection,” pursuant to TEX. FIN. CODE. § 392.001(5).

       58.      Defendant has violated TEX. FIN. CODE. § 392.302(4) by, among other things,

causing Plaintiff’s telephone to ring repeatedly or continuously, or making repeated or continuous

telephone calls, with the intent to harass Plaintiff.



                                                   9
     Case 2:19-cv-00321 Document 1 Filed on 10/24/19 in TXSD Page 10 of 10



       WHEREFORE, Plaintiff respectfully demands a jury trial on all issues so triable and

judgment against Conn Appliances, Inc., for actual damages, statutory damages of not less than

$100 per violation, injunctive relief, costs, attorney’s fees, and/or any other such relief this Court

may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable.

             SPOLIATION NOTICE AND DEMAND TO RETAIN EVIDENCE

       Plaintiff hereby gives notice to Defendant and demand that Defendant and its affiliates

safeguard all relevant evidence—Electronically Stored Information, paper, electronic documents,

or data—pertaining to this litigation.

Respectfully submitted,                                       Respectfully submitted,

                                                                PRO HAC VICE COUNSEL

 KHERKHER GARCIA FASS HAWLEY, LLP                               KASS SHULER, P.A.
                                                                1505 N. Florida Ave.
 801 Travis Street, Suite 2175                                  Tampa, FL 33602
 Houston, TX 77002                                              Tel: 813-229-0900
 Tel: 713-333-1030                                              Email: mschwartz@kasslaw.com
 Email: rfass@kherkhergarcia.com
                                                                By:    /s/ Matthew L. Schwartz
 By:    /s/ Richard T. Fass                                     Matthew L. Schwartz
 Richard T. Fass                                                Fla. Bar. No. 15713
 Texas Bar No. 6849400




                                                 10
